Citation Nr: 1131896	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for purposes of accrued benefits.

2.  Entitlement to service connection for residuals of cold injuries, for purposes of accrued benefits.

3.  Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits.

4.  Entitlement to service connection for vascular heart disease, for purposes of accrued benefits.

5.  Entitlement to service connection for arthritis, for purposes of accrued benefits.

6.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits to include service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1952 to May 1954.  He died in November 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

In May 2011, the appellant testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript is of record.  An individual, R.E., was an observer at the hearing.  He is not an attorney, accredited representative, or claims agent, but assisted the appellant with transportation to the hearing and appeared to have some knowledge in the area of VA claims.  The appellant gave permission under the Privacy Act, on the record, for the R.E. to be present at the hearing.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's death in November 2008, he had claims pending for entitlement to service connection for PTSD, residuals of cold injuries, bilateral hearing loss, vascular heart disease, and arthritis.  The appellant, as the Veteran's surviving spouse, was awarded entitlement to VA survivor's pension effective from December 2008, but that award was terminated in January 2009 due to her receipt of Social Security survivor benefits.

In January 2009, the appellant filed a derivative claim for the Veteran's pending claims, for purposes of accrued benefits.  She also filed a claim seeking service connection for the cause of the Veteran's death in July 2009.  

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Nevertheless, as authorized by law, the appellant has filed a claim for accrued benefits deriving from the Veteran's pending claims for service connection for the conditions listed on the first page, above.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); cert. denied, 525 U.S. 834 (1998) (surviving spouse's entitlement to a veteran's accrued benefits is a derivative claim, and is viable only if the Veteran had a claim pending at death).

Under longstanding law, periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Board notes that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two-year limitation on the receipt of accrued benefits.  The amendment to 38 U.S.C.A. § 5121(a) was made effective for deaths occurring on or after the date of enactment of that law.  See Veterans Benefits Act of 2003, Public Law No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Because the Veteran died in November 2008, the amended version of the statute is applicable in this case.

Also, it is noted that effective November 27, 2002, 38 C.F.R. § 3.1000 (pertaining to accrued benefits claims) was amended to clarify the terms "evidence in the file at date of death" and "evidence necessary to complete the application."  See 67 Fed. Reg. 65,707-708 (Oct. 28, 2002).  The term was clarified to indicate that "evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  

In this case, the appellant submitted a VA Form 21-4142 ("Authorization and Consent to Release Information to the Department of Veterans Affairs") noting that the Veteran had received treatment at Jonathan M. Wainwright Memorial VA Medical Center (VAMC) in Walla Walla, WA for, in pertinent part, cardiovascular disease, cold injuries, a chronic knee disability, and PTSD, from January 1995 to November 2008.  However, records of such treatment is not in the file.  VA medical treatment records are considered to be in the possession of claims adjudication personnel, even if not actually in a veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are deemed to be constructively of record in proceedings before the Board).  Because the VA treatment records identified by the appellant are relevant to her claim for accrued benefits and are considered in VA's possession at the time of the Veteran's death, the Board has a duty to obtain such records in the current appeal.  See 38 C.F.R. § 3.159(c)(2).

Although hearing loss and arthritis were not specifically mentioned by the appellant as disabilities for which the Veteran was treated at the VAMC in Walla Walla, the Board will defer a decision on these disorders, because the treatment records from 1995 to 2008 could still be potentially relevant to those claims.

Regarding the appellant's cause-of-death claim, VA death benefits are payable to the surviving spouse of a veteran if such veteran dies from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of his death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or must be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

The RO denied the appellant's claim for DIC benefits in a December 2009 notice letter accompanying the November 2009 rating decision.  In January 2010, the appellant submitted a VA Form 21-4138 ("Statement in Support of Claim") on which she stated that she disagreed with the November 2009 RO decision.  The Board finds this to be a valid Notice of Disagreement with the entire November 2009 decision, which would include the notice letter dated in December 2009 denying entitlement to DIC benefits.  The appellant testified at her May 2011 hearing that she did, in fact, intend to pursue the service connection claim for the cause of the Veteran's death.

The RO has not issued a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC) which addresses the cause-of-death issue, and the Board finds that a remand for this action is necessary under judicial caselaw.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the appellant with information as to how she may appoint a representative, agent, or attorney to assist her in her claims and appeal.  Give her an opportunity to make such an appointment if she should so desire.

2.  Make as many requests as necessary to obtain treatment records from Jonathan M. Wainwright Memorial VAMC in Walla Walla, WA, from January 1995 to November 2008.  Associate any records obtained with the claims file.  If the attempts to obtain the records are unsuccessful, notify the appellant and allow for a reasonable period of time to respond.

3.  Issue a Statement of the Case to the appellant addressing the denial of DIC benefits based on a claim of service connection for the cause of the Veteran's death.  The SOC should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which she may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal as to service connection for the cause of the Veteran's death is timely perfected, return to the matter to the Board for further appellate review, if otherwise in order.

4.  After reviewing any additional evidence added to the record, readjudicate the appellant's service connection claims for PTSD, residuals of cold injuries, bilateral hearing loss, vascular heart disease, and arthritis, for purposes of accrued benefits.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and allow for a reasonable period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

